PETIQ, INC.
2017 Omnibus Incentive Plan

RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
[________], 20[__] (the “Grant Date”) by and between PetIQ, Inc., a Delaware
corporation (the “Company”), and [___________] (the “Participant”), pursuant to
the PetIQ, Inc. 2017 Omnibus Incentive Plan, as in effect and as amended from
time to time (the “Plan”). Capitalized terms that are not defined herein shall
have the meanings given to such terms in the Plan.

WHEREAS, the Company has adopted the Plan in order to grant Awards from time to
time to certain key Employees, Directors and Consultants of the Company and its
Subsidiaries or Affiliates; and

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan,
and the Committee has determined that it is in the interest of the Company to
grant this Award to the Participant.

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

1. Grant and Vesting of Restricted Stock Units.

(a) As of the Grant Date, the Participant will be credited with [_____]
Restricted Stock Units. Each Restricted Stock Unit is a notional amount that
represents the right to receive one Share, subject to the terms and conditions
of the Plan and this Agreement,  if and when the Restricted Stock Unit vests.

(b) The Restricted Stock Units shall vest [FOR ANNUAL GRANTS: in full on the
first (1st) anniversary of the Grant Date, subject to the Participant’s
continuous service with the Company or a Subsidiary or Affiliate thereof, as
applicable, as a Director (“Service”), from the Grant Date through such
anniversary] [FOR NEW DIRECTOR GRANTS: in three (3) substantially equal annual
installments on each of the first three (3) anniversaries of the Grant Date,
subject to the Participant’s continuous service with the Company or a Subsidiary
or Affiliate thereof, as applicable, as a Director (“Service”), from the Grant
Date through each such anniversary].

2. Rights as a Stockholder. 

(a) Unless and until a Restricted Stock Unit has vested and the Share underlying
it has been distributed to the Participant, the Participant will not be entitled
to vote in respect of that Restricted Stock Unit or that Share.

(b) If the Company declares a cash dividend on its Shares, then, on the payment
date of the dividend, the Participant will be credited with dividend equivalents
equal to the amount of cash dividend per Share multiplied by the number of
Restricted Stock Units credited to the Participant through the record date. The
dollar amount credited to the Participant under the

1

 

--------------------------------------------------------------------------------

 



preceding sentence will be credited to an account (“Account”) established for
the Participant for bookkeeping purposes only on the books of the Company. The
balance in the Account will be subject to the same terms regarding vesting and
forfeiture as the Participant’s Restricted Stock Units awarded under this
Agreement, and will be paid in cash in a single sum at the time that the Shares
associated with the Participant’s Restricted Stock Units are delivered (or
forfeited at the time that the Participant’s Restricted Stock Units are
forfeited).

3. Termination of Service.

[ANNUAL GRANTS: Upon a termination of Service occurring for any reason prior to
the first (1st) anniversary of the Grant Date, the Participant shall forfeit all
of the Restricted Stock Units.]

[NEW DIRECTOR GRANTS: Upon a termination of Service occurring for any reason,
the Participant shall forfeit any Restricted Stock Units that have not vested as
of the date of such termination of Service.]

4. Timing and Form of Payment.

Once a Restricted Stock Unit vests, the Participant will be entitled to receive
a Share in its place. Delivery of the Share will be made as soon as
administratively feasible following the vesting of the associated Restricted
Stock Unit. Shares will be credited to an account established for the benefit of
the Participant with the Company’s administrative agent. The Participant will
have full legal and beneficial ownership of the Shares at that time.

5. Nontransferability of Restricted Stock Units. 

The Restricted Stock Units granted hereunder may not be sold, transferred,
pledged, assigned, encumbered or otherwise alienated or hypothecated, other than
by will or by the laws of descent and distribution or, on such terms and
conditions as the Committee shall establish, to a permitted transferee.

6. Beneficiary Designation. 

The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his or her death. Each designation
will revoke all prior designations by the Participant, shall be in a form
reasonably prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime.

7. Requirements of Law.  

The issuance of Shares following vesting of the Restricted Stock Units shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be
required.  No Shares shall be issued upon vesting of any portion of the
Restricted Stock Units granted hereunder, if such issuance would result in a
violation of applicable law, including the U.S. federal securities laws and any
applicable state or foreign securities laws.



2

 

--------------------------------------------------------------------------------

 



8. No Guarantee of Continued Service.  

Nothing in the Plan or in this Agreement shall interfere with or limit in any
way the right of the Company or an Affiliate thereof to terminate the
Participant’s Service at any time or confer upon the Participant any right to
continued Service.

9. No Rights as a Stockholder.

Except as provided in Section ‎2 above or as otherwise required by law, the
Participant shall not have any rights as a stockholder with respect to any
Shares covered by the Restricted Stock Units granted hereunder prior to the date
on which he or she is recorded as the holder of those Shares on the records of
the Company.

10. Interpretation; Construction.  

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as otherwise expressly provided in the Plan, in the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.

11. Amendments.  

The Committee may, in its sole discretion, at any time and from time to time,
alter or amend this Agreement and the terms and conditions of the unvested
portion of the Restricted Stock Units (but not any portion of the Restricted
Stock Units that has previously vested) in whole or in part, including without
limitation, amending the criteria for vesting and exercisability set forth in
Section 1 hereof and substituting alternative vesting criteria; provided that
such alteration, amendment, suspension or termination shall not adversely alter
or impair the rights of the Participant under the Restricted Stock Units without
the Participant’s consent. The Company shall give written notice to the
Participant of any such alteration or amendment of this Agreement as promptly as
practicable after the adoption thereof.  This Agreement may also be amended by a
writing signed by both the Company and the Participant.

12. Miscellaneous.

(a) Notices.  All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
mailed, certified or registered mail with postage prepaid, sent by next-day or
overnight mail or delivery, or sent by fax, as follows:

(i)



If to the Company:

PetIQ, Inc.

923 S. Bridgeway Place

Eagle, ID 83616

Attention: General Counsel

Phone: 208-939-8900



3

 

--------------------------------------------------------------------------------

 



(ii)



If to the Participant, to the Participant’s last known home address,

or to such other person or address as any party shall specify by notice in
writing to the Company.  All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.

(b) Binding Effect; Benefits.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c) Waiver.  Either party hereto may by written notice to the other (i) extend
the time for the performance of any of the obligations or other actions of the
other under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement and (iii) waive or modify
performance of any of the obligations of the other under this Agreement.  Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein.  The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

(d) Entire Agreement.  This Agreement, together with the Plan, constitutes the
entire obligation of the parties with respect to the subject matter of this
Agreement and supersedes any prior written or oral expressions of intent or
understanding with respect to such subject matter.

(e) Code Section 409A Compliance. The Restricted Stock Units are intended to be
exempt from or comply with the requirements of Code Section 409A and this
Agreement shall be interpreted accordingly. Notwithstanding any provision of
this Agreement, to the extent that the Committee determines that any portion of
the Restricted Stock Units granted under this Agreement is subject to Code
Section 409A and fails to comply with the requirements of Code Section 409A,
notwithstanding anything to the contrary contained in the Plan or in this
Agreement, the Committee reserves the right to amend, restructure, terminate or
replace such portion of the Restricted Stock Units in order to cause such
portion of the Restricted Stock Units to either not be subject to Code Section
409A or to comply with the applicable provisions of such section.

(f) Applicable Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.



4

 

--------------------------------------------------------------------------------

 



(g) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

(i) Erroneously Awarded Compensation. Notwithstanding any provision in the Plan
or in this Agreement to the contrary, this Award shall be subject to any
compensation recovery and/or recoupment policy that may be adopted and amended
from time to time by the Company to comply with applicable law, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act, or to comport with good corporate governance practices.

[Signature Page Follows]



5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

PETIQ, INC.

By:

Name:

Title:

 

PARTICIPANT


Name: [_______]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to BOD RSU Agreement]

 

--------------------------------------------------------------------------------